CaSPIAD LE-OSOSSIKEKDoPARAREODA? FUAARRCUHAL Paper otILeP

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION

U.S, EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
Plaintiff,
Civil Action No, 1:19-cv-02693-JKB
v.

CACI SECURED TRANSFORMATIONS, LLC,
and
CACI INTERNATIONAL INC,
and
CACI, INC. - FEDERAL,
Defendants,

 

CONSENT DECREE

Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) instituted this action
against CACI Secured Transformations, LLC, CACI International Ine, and CACT, Inc. — Federal!
(collectively, “CACI”) to enforce the. Americans with Disabilities Act of 1990, as amended
(“ADA”). In its Amended Complaint, EEOC alleged ‘that CACI violated the ADA by (1) failing
to provide Charging Party Mary Dyer with reasonable accommodations for her disability; (2)
discharging Charging Party Mary Dyer onthe basis of ‘her disability; and (3) engaging in third
" party interference by participating in an atranigement with Que Technology that required Que
Technology, at CACI’s demand, to tettiinate Charging Party Mary Dyei’s: employment on the
basis.of her disability, Nothing in this Agreenient should be conatrued as an adjudication, or alt

admission on the part-of CACI, that CACI engaged in unlawful discrimination,
AS a result of comprehensive settlement negotiations, EEOC and CACI (hereinafter,

collectively, “the Parties”) desire to resolve this ation without the time and expenditure of

 
Case 151A 26982FRB “DdcAMene 922? Filed O8/64/21 Page 2 6F 18

contested litigation. Accordingly, the Parties agree that this action should be resolved through entry
- of this Consent Decree (“Decree”).
NON-ADMISSION OF LIABILITY: RESOLUTION OF EEOC CLAIMS

A, There has been no finding of ADA liability in this case. By entering into this
Decree, CACI does not admit liability for any of the ADA claims pleaded in EEOC’s Amended
Complaint. )

B. This Decree, once approved and entered by the Court, shall fully and finally resolve
all claims alleged in EEOC’s:Amended Complaint filed. in this case.

STIPULATIONS

A. The Parties acknowledge the jurisdiction of the:-United States District Court for the
‘District of Maryland over the subject matter of this action and tlie Parties'to this action for purposes
of entering this Decree and, if necessary;-enforcing this Décree.

B. Venue is proper inthis judicial district for purposes of entering this Decree and any .
proceedings related to enforcement of the Decree, |

Cc. The Parties agree that all conditions precedent to the institution. of this action have
been fulfilled.

FINDINGS

Having carefully exarnined the terms and provisions of this Decree, and based .on the
pleadings and stipulations of the Parties, the Court finds the following:

A. The Court has jurisdiction over the subject matter and the Parties in this action.

B. The terms of the Decree are lawful, fair, adequate, reasonable, and just.
Cds@F LolyMZeOS2IRE PDdeaeMt OP. Filed G8/d4/2i Page 3 Gf 18

C. The Dectee conforms to the Federal Rules of Civil Procedure and the ADA, and it
is not in derogation of the rights or privileges of any person. The. entry of this decree will further
the interests of the ADA and will be in the:best interest of the-Parties; Ms,-Dyer, and the public.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

AS FOLLOWS:
DEFINITIONS
A. The term “complaint” shall mean any allegation or report to CACI made by any

person, whether or not substantiated by evidence, whether or not made-in conformity with CACI’s
established procedures (so long as: knowledge of the complaint may be imputed. to CAC under
agency law), ‘made by any means of communication, regarding potential discrimination committed
by any employee, officer, director, owner or contractor of CACI.

B. The.term “days” shall mean calendar days unless business days are clearly specified
in a particular provision of the Decree; If any deadline referenced-in-this Decree shall fall ‘on a
weekend or federal holiday, the deadline shall’be moved to the next business day.

C, The term “Effective Date” ‘shall be the date that the Court approves and enters this
Decrée as a final order of the Coutt, |

D, The terms “employee” and “employees” shall be construed in accordance with
42, U.S.C. §§ 12111(4) & 2000e(f) and. controlling case law interpreting those provisions and the

2306

meaning of the terms “employee,” “employees,” and “employer” under the ADA.

EFFECTIVE DATE, DURATION, AND. GEOGRAPHIC SCOPE OF DECREE, AND
RETENTION OF JURISDICT ION

1. This Decree shall become effective immediately upon the Effective Date and shall
remain in effect until its expiration date, which shall be two (2) years immediately following the

entry of the Decree.
 

CaSese1b 02688 QKeXoeanenegZo9 FlewlowvOdel Pres offi

2. The provisions of this Decree shall apply only to the CACI facility located in
Hanover, MD, and its personnel, including all business operations conducted by CACI employees
who are. assigned to, based out of, supervise, or. who perforni human resources or ADA
compliance-related job duties in support of that facility (the “Facility”),

3. For the duration of this Decree, the Coutt shall retain juri sdiction over the action to
enforce the terms of the Decree and shall have all available remedies to enforce the Decree,
including but not.timited to monetary sanctions and injutictive relief. Should the Court determine -
that any party has not complied with this Consent Decree, appropriate relief, including extension
of the Consent Decree for such period as may be necessary to remedy its non-compliance, may be
ordered. |

INJUNCTION

4. CACI is hereby enjoined from engaging in any employment practice that.
discriminates:against any employee-on the basis of disability by (a) failing or refusing to provide
qualified employees with reasonable accommodations for their disabilities. unless the provision of.
such accommodation would constitute.an undue hardship; ot (b) participating in a. contractual or
other arrangement that requires another person or entity to.discriminate in employment against a
qualified employee on the basis of disability.

5. CACTI is hereby enjoined from engaging in any form of retaliation against any
_ person because. such person has. opposed any. practice: made unlawful under the ADA; filed a
Charge of Discrimination under the ADA; testified or participated: in any manner in any
investigation, proceeding, or hearing under the ADA; obtained reliefor asserted any rights under
this Decree; or otherwise exercised or enjoyed, or aided or encouraged any other individual in the

exercise or enjoyment of, rights: conferred by the ADA.

 
Ceast: 1OLOOABBRIKIKEDdeaMERt'9L? Filed 08/64/21 Page § ef 18

MONETARY RELIEF

6. Within thirty (30) days of CAGI receiving (through its counsel of record in this

action) an ADA Claims Release and Waiver fully executed by Charging Party Mary Dyer in the

form attached as Exhibit A, CACI shall pay Charging Party Mary Dyer total monetary relief in the

amount of One Hundred Fifty Thousand Dollars ($150,000.00). Forty Three Thousand Seven

Hundred Twenty Three Dollars and Fifty Five Cents ($43,723.55) of that total shall. constitute

monetary relief for the claim for back pay, and the remaining One Hundred Six Thousand Two

Hundred Seventy Six Dollars and Forty Five Cents ($106,276.45) shall constitute monetary relief _

for the claim of compensatory damages for emotional distress... CACTI shall pay this total monetary

relief to Charging Party Mary Dyer via'two checks, according to the following requirements:

(a)

(b)

(c)

From the check representing’ the portion of the total monetary relief
designated as back pay, CACTI shall make all‘legally required federal, state,
and local payroll-tax withholdings. CACTI shall be responsible for paying its
own share of all payroll tax liability required by law, including but not
necessarily limited to employer coritributions under FICA,

The check representing the portion of the total monetary relief designated
as compensatory damages for emotional distress shall be paid to Charging
Party Mary Dyer in full, without any payroll withholdings ot deductions,
CACI shall ensure that the checks.ia this Paragraph are made payable to
“Mary Dyer.” CACT shall deliver both checks to Charging Party Mary Dyer
via. express overnight mail or other method capable of being tracked at an

address to be provided by EEOC,
oS 5218 18 HAGETKAI BORUTEOS Fie elaer Payee ate

(d) | The check representing the portion, of the total monetary. relief designated
as back pay shall be accompanied by a written ‘description setting forth the
type and amount of all payroll’tax withholdings made.

7, At the time that it issues IRS Form W-2’s to its employees, CACI shall issue and
deliver to Charging Party Mary Dyer an IRS Form W-2 for the monetary relief amount constituting |
back pay and an IRS Form 1099-MISC for the monetary relief amount.constituting compensatory
damages for emotional distress. .

8: Within ten (10) days from the date that CACI makes the payments set forth in
Paragraph 6 to Charging Party Mary Dyer, CACI shall send copies of the checks issued fo
Charging Party.Mary Dyer, written description of payroll tax withholdings made, and proof of
| express mail delivery to EEOC Trial Attorney Megan Block at EEOC’s Pittsburgh Area Office.

9, In the event that any of the payments referenced in Paragraph 6 cannot be.delivered
to Charging Party Mary Dyer at the address provided by EEOC, CACTI shall promptly contact
EEOC Trial Attorney Megan Block at EEOC’s Pittsburgh Area Office to obtain a current. address.
. for Charging Party Mary Dyer or to-otherwise make arrangements for delivery of payment.

ADA TRAINING
10. The Parties acknowledge that CACI has conducted. ADA training prior to the entry’ -
of this Decree, To the extent that such training did not cover the subject inatter specified in
Paragraph 11, below, CACI shall provide’ such-traitiing in accordance with Paragraphs 1i-14.
Ll. Within ninety (90) days of the Effective Date of this Decree; CACTI shall provide
“no less than ninety (90) minutes of training on the ADA to any CACI employees involved in
receiving requests for accommodations, making decisions regarding requests for accommodations,

or recommending decisions regarding requests for accommodations at the Facility. The training

 
CoE ISOS DALGHERESLAE FIG CHIME PRET OAS

shall accurately convey the ADA’s requirements and, at a minimum, include a discussion of the

following topics:

(a)

(b)

(c)

@

©:

(f)

The definition of “disability” under‘the ADA, as amended, including the
legal standards and best practices for determining whether a condition

constitutes a disability under the ADA;

" Individualized assessment. of disability’ and needs for reasonable

accommodation under the ADA, including legal standards and best
practices for conducting an individualized assessment;
The duty of reasonable accommodation under the ADA, including the legal

standards and best practices for determining whether an accommodation is

- reasonable and must be:provided;

The interactive process for identifying and providing veasonable

‘accommodation: under the ADA, including legal standards and best

practices for conduetinig:the interactive process;

Undue hardship under the ADA, ineluding the legal standards. and best
practices for determining whether a reasonable accommodation constitutes
an undue hardship; and

The definition of “employee” under the ADA, including. the concept of.a

joint employee.

12. _ Atleast fifteen (15) days before the date that-CACI intends to conduct the training

required by Paragraph 11, above, CACTI shall submit to EEOC for review (a) thé name(s) and

curriculum vitae of the proposed instructor(s) that CACTI lias selected for the training; (b) copies

of the:proposed training curricula and materials; and (c) a list of all persons (by name and job title)

 
CHARIS AWRORIRKEDdORHERE ILL Filed O8/4/34 Page 8 Gf 48

who will be required to attend the ‘training. The training shall be conducted live but may be
’ delivered by remote means in light of present public health circumstances,

13. CACT shall maintain attendance logs for-all persons who attend/view the training
and retain such attendance logs for the diation of this Decree.

14, Within ten (10) days from the date that CACI conducts the training described in
Paragraph 11, CACI shall send. EEOC a copy of the final training curricula and materials, a list of
_ all persons (by name and job title) who attended the training, and a list. of persons to whom CACI
is required by this Decree to present such training but who did not receive it.

REPORTING REQUIREMENTS —

 

15. Each six (6) months for the duration of this Decree, CACTI shall submit written
reports to. EEOC regarding (a) all-complaints of disability discrimination-made by any employee
of the Facility; and (b) any requests for reasonable accommodation of disability made by any
employee of the Facility, that CACTI has denied and.that concerns (i) any request for reasonable
accommodation(s) by any einployee with a neurological or cognitive impairment, and/or (ii) any
employee seeking transfer to a different job or work location.as a reasonable accommodation.

16, | The reports.required by Paragraph 15(a), above, shall include at least the following
minimum content: (a) the full name, job title, and current or last. known home address and
telephone number of the employee making the complaint; (b). the date.of-the complaint; (c) a
detailed description of the allegations in the complaint; @) the full name and job title of the
person(s) alleged to have engaged in the disorimtiriation; (e) a full description of any statements or
information provided by the person(s) alleged to have engaged in discrimination, (f the full name,
last known. residence address, and last known telephone number(s) of any person(s) believed to.

possess relevant knowledge concerning the complaint allegations, a statement whether CACI has
Casese To1éyn268893ksKEbdeameneekoP Fikuidso42l Paged afie

conducted an interview of such person(s), and a full narrative description of any statements or
information provided by. the person(s); (g) the full names and-job titles ofall*CACI personnel who
conducted or participated in the investigation of such complaint; and (h) all actions taken by CACI
in response to the complaint, including but not liniited to a description. of any investigation or
corrective actions, |

17, The reports required by Paragraph 15(b), above, shall include at least the following
minimum content: (a) the full name, job title, and current or last known home addréss and
telephone number of the employee making the reasonable -accommodation request; (b) the date of
the reasonable accommodation request; (c) a detailed description of the medical condition for
which the reasonable accommodation was sought; (d) the reasonable accommodation that was
requested and the reason(s) offered by the ‘employee for needing the accommodation: (e) the |
_ reasonable accomimodation(s) that CACI evaluated; (f) any accommiodation(s) that CACI offered
to the employee; (g) the: full names and job titles of all‘CACI personnel who participated in
receiving the request for accommodation(s), made any : decision regarding ‘the request for
accommodation(s), or recommended any decision regarding the request for accofnmodation(s);
and (h) the reason for CACI >= decision to deny the accommodation request.ot to offer an, alternative
form of reasonable accommodation and all facts forming the basis for such decision.

RECORD RETENTION,
18. ‘For the duration of this Decree, CACI shall retain all-documents of any character
related to reasonable accommodation requests that it receives from employees that are the subject

of the reports required by Paragraph 15, above. Such documents include, but are not limited. to,

reasonable accommodation request forms, médical records, documents reflecting the interactive

 
Casesh Iglevm26962KE<EDdeamenr oz? Filed 08/04/21 Page 10 of 18

process, personnel files, payroll records, correspondence, notes, emails, memoranda, internal
reports, written’ statements, witness statements, and other material of any character,

19.  CACI’s obligation to maintain records, as set forth in this Section, is not intended
to, nor does it limit or replace, CACI’s obligation to retain records set-forth in federal law or BEOC
regulations, such as 29 C.F.R. § 1602.14, CACI shall-comply with 29 C.F.R. § 1602.14.

20. CACTI shall produce, or make available for inspection and copying, all documents
that are the subject of Paragraph 18, above, within fifteen (15) days of receiving any written request
for their production by EEOC couinsel of record or their authorized designees.

ADA NOTICE

21, Within twenty (20) days of the Effective Date of this Decree, CACI shall
disseminate the Notice to All Employees, attached hereto as.Exhibit B (hereinafter, “Notice”), to
all employees of the Facility. The Notice shall be signed by a corporate officer of CACI. The
Notice shall be posted at the facility identified in Paragraplr2, above, in a location where employee
notices required by law are ordinarily posted, for two (2) years.after the Effective Date of this
Decree, CACI shall ensure that the Notice required under this Paragraph remains posted, and that
it is not. altered, defaced, or covered by any other material, for the duration of this Decree.

22. Within twerity (20) days of the Effective Date of this Decree, CACT shall certify,
in writing to EEOC, that the Notice set forth in.Paragraph 21 lias been posted in compliance with
this Decree.

DISPUTE RESOLUTION AND COMPLIANCE REVIEW

 

23, Upon Motion of EEOC, this Court may schedule a hearing for the purpose of
reviewing compliance with this Decree. Prior to filing such Motion, EEOC shall notify CACTI, in

writing, of any alleged. noncompliance, Upon-receipt of written notice, CACTI shall have thirty (30)

10.
 

CHER LOLA MOAI ED AAMENEIAE Aled OBI6A/ Bags 14 of 18

days either to correct the alleged non-compliance, aiid so inform EEOC, or deny the alleged
noncompliance in writing.
(a) ‘If the Parties cannot in good faith resolve their dispute, BEOC may file a
Motion to seek review by the Court;
(b) Each Party shall bear its own. costs, expenses, and attorney fees incurred in
connection with such action; and
(c) Jurisdiction to resolve any dispute arising under the Decree resides in the.
United States District Court for the District.of Maryland.
COURT COSTS AND ATTORNEY FEES

24. The Parties shall bear their own costs, expenses, and-attorney fees in this action.

 

MISCELLANEOUS PROVISIONS

25. This Decree constitutes the entire agreement and commitments of the Parties on
matters raised herein and is not subject to modification except upon order of this Court. In the
event that the Parties propose to make any modifications to this Decree by their mutual consent,
they shall submit such | proposed ‘modifications to the Court by Joint Motion, and ‘such
modifications shall not be effective unless approved.by order: of-the Court.

26.  IEfany provision of this Decree is found to be unlawful, only the specific provision
in question shall be affected and all other provisions of this Decree shall remain in ‘full force and
effect.

27. When this Decree requires CACI to submit reports, certifications, notices, or other
materials to. EEOC, they shall be sent via email or express overnight mail to:

Megan M. Block
Trial Attorney

U.S. Equal Employment Opportunity Commission
Pittsburgh Area Office

11

 
CARE MIG CDBSLK RARER Ried OU Page 1268

William.S, Moorhead Federal Building
1000 Liberty. Avenue, Suite 1112
Pittsburgh, PA 15222

megan. block@eeoc.gov

28. This Decree may be executed in counterparts,

[The remainder of this page was intentionally left blank.]

12

 
CASAC 18 O2BS8IKBDdchhsheSeP FICS Pats atts

IT IS AGREED;

FOR THE U.S, EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION:

GWENDOLYN YOUNG REAMS
ACTING GENERAL COUNSEL

LisA MORELLI
ACTING. ASSOCIATE GENERAL COUNSEL
WASHINGTON, D.C,

Dre Modauronce

DEBRA M. LAWRENCE
REGIONAL ATTORNEY

mB

thls Hatahen,

RONALD L, PHILLIPS

SUPERVISORY TRIAL ATTORNEY
OH Bar No. 0070263

EEOC — Baltimore Field Office
George H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201

Phone: (410) 801-6714

Fax; (410) 962-4270

Email: ronald. phillips@eeoc:gov

 

 

 

, Dated: 8/3/2021

 

TRIAL ATTORNEY

PA Bar No. 319263

EEOC — Pittsburgh Area Office
William S. Moorhead Federal Building
1000 Liberty Avenue, Suite 1112
Pittsburgh, PA 15222

Phone: (412) 588-6934

Fax: (412) 395-5749

Email: megan. block@eeoc.gov

Dated: 8/4/2021

 

13

FOR DEFENDANTS CACI SECURED
TRANSFORMATIONS LLC, CACI
INTERNATIONAL INC, AND

CACI, INC. - FEDERAL:

 

BROOKS R. AMIOT (Bar No.
12148)
JACKSON LEWIS P.C,

- 2800 Quarry Lake Dr., Suite 200°

Baltimore, MD.21209

Phone: 410-415-2005

Fax: 410-415-2001
brooks.amiot@jacksonlewis.co
m

Counsel for CACTI Secured
Transformations LLC, CACTI
International Inc, and CACT,
Ine, - Federal

Dated: August 2, 2021

 

Atithorized Corporate
Representative(s) of CACI
Secured Transformations LLC,
CACI International Inc., and
CACI, Inc. - Federal

Dates: @[2[ZA
CaSese 101026982 BK DoeameneeeoP Filed OO4/21 Page 14 of1s

IT IS SO ORDERED:

Date: Paqunt /| _Zozl Lam Mh IDb
HONORABLE JAMES K. BREDAR
Chief United States District Judge

14
CASese 191 2698KEdeameneor? Filed GIC421 Page 15 of 18

EXHIBIT A
Case 4:29-6208SIRB Bodetieht 2-29 Fda D84¥2 page1éoPia®

ADA Claims Release and Waiver

Pursuant fo the Consent Decree enteréd in US. ‘Equal Employment Opportunity
Commission v. CACI Secured Transformations, LLC et.al., No. : 19-cv-02693-JKB (D. Md.), and
in consideration of payment in the gross amount of One Hundred Fifty Thousand Dollars
($150,000), of which Forty Three Thousand Seven Hundred Twenty Three Dollars and Fifty Five
Cents ($43,723.55) shall constitute monetary relief for the claim for back pay, and One Hundred
Six Thousand Two Hundred Seventy Six Dollars and Forty Five Cents ($106,276.45) shall
constitute monetary relief for the claim of statutory damages under 42 U.S.C. § [981a, 1, Mary
Dyer, hereby agree to release CACI Secured Transformations, LLC; CACI International Inc;
CACT, Inc. — Federal, and their insurers and reinsurers (the “Released Parties”), from any claims
that I may have under the Americans with Disabilities Act of 1990, as amended, that are set forth
in the BEOC’s Amended Complaint in the above-styled and numbered action of set forth in the
EEOC Charge No. 531-2019-00083. 1 further agree and covenant that I will not institute any civil

action against any of the Released Parties regarding the-aforementioned claims.

Nad ewe.

df Byer (signaturey

thd2032)

Date
CASO 161 YEBREKAEeaMURESDP Filed OSG421 Page 27 of le

EXHIBIT B
Cas 1s 263S25KE DdeaMEHEOL? Filed OBiG4/21 Page 18 of 18

 

LEGAL NOTICE TO EMPLOYEES

This Notice is being posted pursuant to.a settlement with the U.S. Equal Employment Opportunity
Commission (“EEOC”), an agency of the United States Government, resolving U.S. Equal Employment
Opportunity Commission vy. CACI Secured Transformations, LLC et al., No. 1:19-cv-02693-JKB (U.S.
District Court — District of Maryland), a lawsuit alleging violations of the Americans with Disabilitiés Act
of 1990, as amended (“ADA”). CACI denied the EEOC's allegations and the case:was settled before trial.
There was no finding by the federal court of any violation of federal Jaw.

To resolve the lawsuit, CACI Secured Transformations, LLC, CAC International Inc., and CACI,
Inc. — Federal (collectively, “CACI”) and the EEOC have voluntarily entered into an agreed court order,
called a “consent decree,” which provides, among other things, the following:

i) CACTI is prohibited from failing or refusing to provide reasonable accommodations to
qualified workers for their disabilities unless the provision of such accommodation would.
constitute an undue hardship; :

2) CACTI is prohibited. from participating in contractual or other arrangements that require
another person or entity to discriminate in employment against.a qualified worker on the
basis of disability;

3} CAC] is responsible for continuing to conduct reasonable accommodation training for its

employees in charge of receiving reasonable accommodation requests or making or
recommending decisions regarding such requests; and

4) CACI will submit reports to the EEOC regarding. complaints of disability discrimination
and certain requests for reasonable accommodation.

The EEOC enforces the ADA and other federal laws that prohibit discrimination in employment,
The ADA prohibits discrimination on the basis of disability; requires provision of reasonable
accommodation for disabilities absent undue hardship; prohibits retaliation for opposing practices
reasonably believed to be unlawful or for filing or participating.in a charge of discrimination; and prohibits.
threats, intimidation, coercion or interference because of the exercise or enjoyment of ADA rights or
assisting anothet person with such exercise and erijoyment. You have:a right under federal law to contact
the EEOC and report possible violations of the ADA and other federal laws that prohibit discrimination in
employment, EEOC can be reached at-(800) 669-4000, TTY for the hearing impaired at (800). 669-6820,
or via e-mail at info@eeoc.gov. The EEOC is a federal law eriforcement agency and charges no-fees-to
receive and'investigate complaints.

This Notice must remain posted for two (2) years from the date below and must not be alfered,
defaced, or covered by any other material.

Date:

 
